 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
 3   PATRICK BURNS
     Nevada Bar No. 11779
 4   Assistant United States Attorney
     Nevada State Bar #: 11779
 5   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 6   PHONE: (702) 388-6336 / FAX: (702) 388-6418
     John.P.Burns@usdoj.gov
 7
     Representing the United States of America
 8
                            UNITED STATES DISTRICT COURT
 9                               DISTRICT OF NEVADA
10                                               -OOO-
      UNITED STATES OF AMERICA,
11                    Plaintiff,                      CASE NO: 2:13-CR-00039-JAD-VCF
              vs.
12                                                       STIPULATION TO CONTINUE
      RAMON DESAGE,                                   BRIEFING SCHEDULE ON TAX LOSS
       aka, “RAMON ABI-RACHED,”
13     aka, “RAYMOND ANTOINE ABI-                                (THIRD REQUEST)
             RACHED,”
14
                                 Defendant.
15

16          It is hereby stipulated and agreed, by and between Nicholas A. Trutanich, United

17   States Attorney, through Patrick Burns, Assistant United States Attorney, and Richard

18   Wright, Esq., and George Kelesis, Esq., counsel for Defendant Ramon Desage, that the

19   deadline for the government’s reply brief, currently due on May 10, 2019, be continued to

20   May 31, 2019, or a date thereabouts acceptable to the Court. .

21          This Stipulation is entered into for the following reasons:

22          1.      On February 5, 2019, after the evidentiary hearing in this matter and deciding

23   a subsequent motion, the Court set a briefing schedule on the tax loss to be used in sentencing

24   Defendant Desage. The government's opening brief regarding tax loss was filed on March 29,
 1   2019. Desage filed his response brief on April 26, 2019. The government’s reply brief is

 2   currently due on May 10, 2019.

 3          2.     Both the government and Desage have each requested a continuance of the

 4   briefing schedule previously.

 5          3.     In granting the last continuance, the Court advised that no further extensions

 6   would be granted.

 7          4.     The government submits that special circumstances warrant one additional

 8   short continuance so the briefing may be completed in a meaningful fashion.

 9          5.     Government counsel is currently set to begin trial in United States v. Craig P.

10   Orrock, Case no. 2:16-cr-00111-JAD-CWH. Calendar call was held in that case yesterday,

11   May 2, 2019, at which both parties announced ready for trial and United States District Court

12   Judge Jennifer A. Dorsey ordered the matter to proceed to trial as scheduled. The case is a

13   complicated tax crime prosecution and trial will begin on May 7, 2019. The defendant, a

14   former IRS attorney appearing pro se, is expected to put on a case-in-chief and it appears

15   likely that the trial may extend to or through May 15, 2019.

16          6.     Due to extensive briefing in the Orrock case, and undersigned government

17   counsel’s role as the only AUSA prosecuting Desage’s case, continuity of government counsel

18   requires a short final continuance of the briefing schedule to May 31, 2019, or a date

19   thereabouts acceptable to the Court.

20   ///

21   ///

22   ///

23                                             2

24
 1         7.     Counsel for Desage do not oppose this request.

 2         8.     This request is made in good faith and not for purposes of delay.

 3
     Dated this 3rd day of May, 2019
 4
                                                     NICHOLAS A. TRUTANICH
                                                     United States Attorney
 5

 6           //s//                                           //s//

 7   By: _______________________                     By:____________________
         RICHARD WRIGHT, ESQ.                           PATRICK BURNS
         GEORGE KELESIS, ESQ.                          Assistant United States Attorney
 8       Counsel for Defendant DESAGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23                                            3

24
 1

 2
                           UNITED STATES DISTRICT COURT
 3                              DISTRICT OF NEVADA
 4                                     -OOO-

 5    UNITED STATES OF AMERICA,
                                                         CASE NO: 2:13-CR-039-JAD-VCF
                                 Plaintiff,
 6                vs.
 7    RAMON DESAGE,
       aka, “RAMON ABI-RACHED,”                         FINDINGS OF FACT AND ORDER
 8     aka, “RAYMOND ANTOINE ABI-
             RACHED,”
 9
                                   Defendant.
10
            Based on the pending Stipulation of counsel, and good cause appearing therefore, the
11
     Court finds that:
12
            1.     On February 5, 2019, after the evidentiary hearing in this matter and deciding
13
     a subsequent motion, the Court set a briefing schedule on the tax loss to be used in sentencing
14
     Defendant Desage. The government's opening brief regarding tax loss was filed on March 29,
15
     2019. Desage filed his response brief on April 26, 2019. The government’s reply brief is
16
     currently due on May 10, 2019.
17
            2.     Both the government and Desage have each requested a previous continuance
18
     of the briefing schedule.
19
            3.     In granting the last continuance, the Court advised that no further extensions
20
     would be granted.
21
            4.     The government submits that special circumstances warrant one additional
22

23                                              4

24
 1   short continuance so the briefing may be completed in a meaningful fashion.

 2          5.     Government counsel is currently set to begin trial in United States v. Craig P.

 3   Orrock, Case no. 2:16-cr-00111-JAD-CWH. Calendar call was held in that case yesterday,

 4   May 2, 2019, at which both parties announced ready for trial and United States District Court

 5   Judge Jennifer A. Dorsey ordered the matter to proceed to trial as scheduled. The case is a

 6   complicated tax crime prosecution and trial will begin on May 7, 2019. The defendant, a

 7   former IRS attorney appearing pro se, is expected to put on a case-in-chief and it appears

 8   likely that the trial may extend to or through May 15, 2019.

 9          6.     Due to extensive briefing in the Orrock case, and undersigned government

10   counsel’s role as the only AUSA prosecuting Desage’s case, continuity of government counsel

11   requires a short final continuance of the briefing schedule to May 31, 2019, or a date

12   thereabouts acceptable to the Court.

13          7.     Counsel for Desage does not oppose this request.

14          8.     This request is made in good faith and not for purposes of delay.

15          For all of the above-stated reasons, the ends of justice would be served best by a

16   continuance of the briefing schedule.

17   ///

18   ///

19   / //

20   ///

21   ///

22   ///

23                                             5

24
 1                                              ORDER

 2          IT IS ORDERED that the deadline for the government to file its reply brief on the tax

 3   loss   issue   in   United   States v.   Ramon   Desage,   2:13-CR-039-JAD-VCF,    is   reset

 4   to______________________,
      to May 31, 2019.         2019.

 5              6th
     Dated this ____day of May, 2019
 6

 7
                                                     By: _______________________
 8                                                      JENNIFER A. DORSEY
                                               UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23                                              6

24
